Citation Nr: 1437748	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, with additional service in the Missouri Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on August 15, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To send corrective notice, to obtain service personnel records, and to procure an additional VA audiological examination.

The Veteran was provided with a VA audiological examination in February 2010.  The examination report not document hearing acuity which meets VA's definition for disabled hearing under 38 C.F.R. § 3.385 (2014). 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Subsequent to the VA examination, the Veteran submitted a November 2011 private audiogram documenting the following hearing acuity:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
25
15
20
35
60

This report demonstrates left ear hearing loss meeting the VA definition of disabled hearing, and therefore, remand is necessary to provide the Veteran with an adequate VA examination and medical opinion.  Although the private audiogram does not document disabled hearing for the right ear, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board will remand the issue of bilateral hearing loss, as opposed to bifurcating the issue, for further development.    

In addition, the Board notes that service connection for hearing loss may be warranted based on either the Veteran's active duty or Air National Guard service.  

On remand, the AOJ must follow all procedures required for determining whether the Veteran had any periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits, and what the dates of such periods were.  In addition, the Veteran's complete service personnel records should be requested, to include all available active duty and Air National Guard records.

The Board notes that the February 2010 notice letter sent to the Veteran, and the rating decision of record, do not address the criteria for establishing service connection when there is service other than active duty.  On remand, the Veteran should be provided with notice of the criteria for service connection where there is active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Guard service not classified by the service department as active duty (AD).  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the National Guard which could qualify him for basic eligibility for Veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service. 

2.  Request the Veteran's complete service personnel records from the National Personnel Records Center or any other appropriate sources, to include the Adjutant General of the Missouri Air National Guard, in order to verify any periods of ACDUTRA and INACDUTRA which might qualify the Veteran for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.

3.  After development is completed as directed above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his hearing loss.  The claims file, to include any relevant evidence obtained from the prior development, should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

All indicated studies should be conducted.  The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his active service and each period of ACDUTRA and INACDUTRA.

Thereafter, the VA examiner must provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by, or is otherwise related to, his active military service from February 1964 to February 1968?

(b) If the answer to part (a) is no, the examiner must then answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is the result of, arose during, or was aggravated (permanently worsened beyond its natural progression) by any period of ACDUTRA or INACDUTRA in the Air National Guard.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

5.  After completing the aforementioned directives, conduct any further development deemed necessary, and readjudicate the claim of entitlement to service connection for hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



